Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 3/25/2022.
Claims 1-45 are presented for examination.
The 101 rejections have been withdrawn. The claims as a whole integrates the process into a practical application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11,250,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims further recite adjusting the electronic correspondence based on a supplemental analysis. It is old and well known to make supplemental analysis, such as further making evaluation and testing, in order to make a precise decision. It would have been obvious to a person of ordinary skill in the art to have used the supplemental analysis for adjusting the electronic correspondence in order to obtain the above mentioned advantage.

Allowable Subject Matter

Claims 26-45 are allowable over the prior art of record.
	The present description relates to offering promotions associated with a product or a service. This description more specifically relates to generating an electronic correspondence that includes a number of promotions, and analyzing the electronic correspondence in order to determine whether to present the electronic correspondence to a consumer.
	The prior art of record teaches: 
	Shaya (7,809,601) teaches an analysis that looks to preferences of consumers similar to the consumer, performance scores for individual products and recommending products in bundle. 
	 Reistad (2006/0136545) teaches a graphical user interface for creating scripts, including an “email shape 128” that is used to specify the type of e-mail that will be sent to participant. It states that, in some situations, marketing emails will not be sent.
	Liden (9,231,897) teaches  an estimated value ratings for electronic messages” abstract and on Figure 11 and corresponding col. 9, lines 16-31 “a recipient may provide input to an email sender, such as an ESP, that the recipient does not wish to receive emails that have an estimated email reading below a desired rating threshold.  For example, the recipient may indicate that the recipient only wishes to receive messages with an estimated value rating of three or more on a five star scale.  Accordingly, at Block 1110, the sending engine 144, 244, 344 may receive a rating threshold from a potential recipient.  The rating threshold may be applied to all emails, may only apply to emails from a given sender, or may only apply to emails related to a given subject matter.  At Block 1120, a determination may be made, for example by the rating generator 142, 242, 342, as to whether the estimated rating of the email is below the rating threshold.  If so, then at Block 1130, the email is not sent. 

	Kauchak (8,359,238) teaches advertisement space may be included in other types of media, such as for example, email, instant messages and blogs.

	RAPLEAF “The Consumer Data Marketplace” teaches demographic data to enhance customer engagement and campaign performance metrics.  

	WO 0241209 teaches, the information is ranked and the e-mail is sent to the highest ranked member, with it being sent again to the member having the largest or sequentially reduced amount of static and dynamic information.
 	
	Thomas (2009/0164296) teaches Methods and apparatus for providing transient advertisement for a product during a specific time period are provided. At the beginning of the time period, the product becomes available, and at the end of the time period, the product becomes unavailable. An optimal advertising period within the time period for advertising the product is determined based on historical data obtained for other products having similar features or characteristics as the product. An advertisement schedule is planned for the product, such that product advertisement is increased during the optimal advertising period.

	Bergh et al. (2011/0208578) teaches an offer delivery system provides a mechanism for coordinating presentation of offers to customers that may originate from multiple different sources and that may be delivered to the customers over different channels. The systems makes use of rules to prioritize, select, and time the delivery of offers to any particular customer, allocate limited resources in the channels to deliver offers to a set of customers, and provide mechanisms for users or their agents to limit the delivery of offers, for example, by their frequency or type.

	Buchalter et al. (2011/0246297) teaches methods for identifying a user by a demand side platform (DSP) across advertiser exchanges. The method includes establishing, by a DSP, a cookie mapping for a user. The cookie mapping includes a mapping of user identifiers for the user from advertisement exchanges to a user identifier assigned by the DSP for the user. The DSP stores to the cookie mapping a first mapping to the user identifier of the DSP, comprising a first user id received by a bidder from a first exchange and a first exchange id for the first exchange. A bidder inserts a pixel into a bid for an impression opportunity to a second exchange. The pixel includes a key to the cookie mapping and a second user id for the user and a second exchange id. The second user id is received by the bidder from a second exchange. 
	Article “An Empirical Assessment of Factors that influence the Effectiveness of SMS Advertising” teaches Mobile advertising has emerged as one of the most popular applications in mobile commerce, particularly in the form of SMS advertising campaigns. However, looking at the process of mobile advertising scientific inquiry, one observes that Utile is known regarding (he effectiveness of an SMS advertisement and the factors contributing to its success. This research investigates the significance of such factors via an experimental method based on a student sample, Several content and medium factors icm? manipulated and the key finding is mat (I) incentive, (2) interactivity, (3) appeal, (4) product involvement, (5) acronyms usage and (6) attitude towards SMS advertising in general, exhibit main effects on attitudinal variables and purchase intentions.

	Article titled “Daily Deals Prediction, social Diffusion and Reputational Ramifications” teaches how daily deal sites work; additional details relevant to the measurement methodology will be given subsequently. In each geographic market., or city, there are one or more deals of the day. Generally, one deal in each market is the featured deal of the day, and receives the prominent position on the primary webpage targeting that market. 'The deal provides a coupon for some product or service at a substantial discount (generally '10-60%) to the list, price. Deals may be available for one or (non? days. We use the term size of a deal to represent the number of coupons sold, and the term revenue of a deal to represent, the number of coupons multiplied by the price per coupon. Groupon retains approximately half the revenue from the discounted coupons [10], and provides the rest to the seller.
	
	WI-OC-P Just-in-Time Promotion teaches imagine you’re  doing window shopping on a Sunday afternoon, and find a "50% OFF CLEARANCE SALK" notice at front of a boutique; yon might probably walk in and take a look around. However, imagine you're busy working on Tuesday scorning, and find in your email in-box an letter with headline "Visit our on-line store and receive 50% OFF on everything!'- Yon might probably delete the email right away. You may even add the sender to your block list.  You may be wondering why those promotion newsletters are so unexpected am die visitors at door without a rain-check telephone in advance. 	

	Article titled “A location-based mobile Advertisement Publishing System for Vendors” teaches the consumer uses a camera to access the vendor information with a QR form advertisement afterwards.  After using camera to access the vendor information with QR form advertisements, the consumer shows advertisement to the staff and obtains the discount after the staff verifies the coupon.

	Article titled “Advertisement System, Method and Computer program Product” teaches techniques for managing the optimization of advertisements.

	Article titled “Design of Tag Match Advertising System and the Evaluation of the Business Model” teaches in a mobile environment advertising service providers can get accurate user’s demographic information and accumulate information on individual users when they use the services, because the “mobile” has strength in ubiquity, convenience, connectivity, personalization and location awareness. 
   	         
	The prior art of record fail to teach the following limitations of independent claims 26 and 36 “apply a supplemental analysis that determines a specific category value based on a number of promotions associated with a specific promotion category in the generated electronic correspondence; adjust the electronic correspondence score based at least in part on the specific category value, wherein the adjusting the electronic correspondence score comprises: determining the specific category value; adjusting the electronic correspondence score to a greater value when the specific category value satisfies a specific category threshold value; and adjusting the electronic correspondence score to a lower value when the specific category value fails to satisfy the specific category threshold value; and in response to determining that the adjusted electronic correspondence score satisfies a transmission threshold value, transmit the electronic correspondence to the consumer device associated with the consumer”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688